EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Ellis on 7 January 2021.

The application has been amended as follows: 
	In claim 1; 
	at line 15 “comprises step” has been amended to -- comprises the step --,
	at line 16 “transferring a” has been amended to -- transferring the -- and “obtain E. coli” has been amended to -- obtain an E. coli --, and
	at line 17 “with C-P” has been amended to -- with the C-P --.

	Claim 5 (Amended) A glyphosate-resistant EPSPS mutant gene obtained by the method according to claim 1, wherein the EPSPS mutant gene [has a] encodes a glyphosate-resistant EPSPS having the amino acid sequence as encoded by the nucleotide sequence as shown in SEQ ID NO.4 or SEQ ID NO.10.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663